DETAILED ACTION
This action is response to application number 16/645,829, amendment and remarks, dated on 10/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 52-71 pending.
Claims 1-51 cancelled.
Claims 54, 56, 57, 60, 63, 65, 66, 69 and 71 objection withdrawn by applicant amendment.
Response to Arguments
Applicant’s arguments with respect to claims 52-71 have been considered but are moot in view of the new ground of rejection.
Applicant's argument in regard to claim interpretation under 35 U.S.C. 112(f) of limitations, interface circuitry and processing circuitry in claims 61 and 71 have been fully considered but they are not persuasive. The interface circuitry and processing circuitry of these claims are being interpreted according to specification that covers the corresponding structure as described in the specification and performing the claimed function. If applicant does not intend to have the interface circuitry and the processing circuitry interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  claims 61 and 71.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 61, limitations, interface circuitry and processing circuitry of user equipment (Fig. 6, el. 200) are interpreted respectively equivalent to Fig. 6, el. 210 and Fig. 6, el. 230 and as described in specification  ¶101 and ¶102.
Claim 71, limitations, interface circuitry and processing circuitry of a base station (Fig. 8, el. 400) are interpreted respectively equivalent to Fig. 8, el. 410 and Fig. 8, el. 430 and as described in specification  ¶111 and ¶112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-69 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US. 2018/0359773 A1) in view of Oteri et al. (US 2019/0327757 A1).

Claim 52, Tesanovic discloses a method implemented by a user equipment for transmitting data on an uplink shared channel (UE transmitting data on an uplink shared channel; In a wireless communication system, such as 5G, a mobile station (MS) or User Equipment (UE) is in direct or indirect communication with at least one Base Station (BS), known as eNB or gNB in 5G. Upon arrival of new data in the UE on a Logical Channel (LCH), and observing certain priority rules amongst LCHs, a Buffer status report (BSR) is triggered, whereby the UE signals to the network, via the eNB, status information included in the BSR message. However, sometimes, there is insufficient resource (or no scheduled grant whatsoever) available on the UL-SCH channel for the UE to send a BSR message. In such instances, the UE may respond with a Scheduling Request ), the method comprising:
determining, responsive to the arrival of new transmit data for transmission on an uplink shared channel (responsive to the arrival of new transmit data for transmission on an uplink shared channel; Upon arrival of new data in the UE on a Logical Channel (LCH), and observing certain priority rules amongst LCHs; ¶7), that a scheduling request to request uplink resources for transmission of the new transmit data will overlap a scheduled data transmission (SR transmission trigged by the arrival of new data with higher priority overlapping with the scheduled data transmission of the data already exist in the transmit buffer; In LTE systems, the arrival of data having higher priority than the data already existing in the transmit buffers triggers SR; ¶86; overlapping in time of the multiple SRs of the logical channels (Figs. 5, Fig. 7), each logical channel buffers data in time of the arrival of data (overlapping a scheduled data transmission); Embodiments of the disclosure allow designs to be implemented which allow multiple SR flags to be raised simultaneously or to overlap in time. There are 2 resource types to be taken into account here: numerology requested by the UE for the UL grant (and linked to SR configuration used), and numerology used for SR transmission itself; ¶92; Embodiments of the disclosure further relate to the case where only one SR can be sent. This includes cases of UEs with single Tx/Rx chain (due e.g. to their physical construction), if configured with multiple SR resources in ); 
preempting the scheduled data transmission to transmit the scheduling request (preempting other logical channel (scheduled data transmission) by transmitting the SR of higher priority URLLC channel; Assuming a basic mapping, as shown in FIG. 5, whereby a single Ultra Reliable Low Latency Communications Channel (URLLC LCH) is mapped to Numerology #1 (Num#1) and one single Enhanced Mobile Broadband (eMBB) LCH is mapped to both Num#1 and Numerology #2 (Num#2). It is likely URLLC will have higher priority and is configured accordingly with a `1` priority. As such, it would not be possible to indicate to the network arrival of new eMBB data if LTE design were adopted. Therefore, it is assumed that in NR BSR will be (or can be) triggered when new data arrives for LCH with a higher priority (than existing data) among all LCHs that are mapped to the same numerology/UL grant type/TTI. Therefore, it can be assumed that multiple SRs can exist in parallel; ¶82; In LTE systems, the arrival of data having higher priority than the data already existing in the transmit buffers triggers SR; ¶86); and 
In LTE systems, the arrival of data having higher priority than the data already existing in the transmit buffers triggers SR; ¶86).
Tesanovic does not disclose the scheduling request of the new transmit data will overlap a scheduled data transmission on the uplink shared channel, and preempting the scheduled data transmission to transmit the scheduling request.   
Oteri, in the same field of endeavor, to provide uplink sporadic, burst and unscheduled and unpredictable communications of 5G wireless network (¶2; ¶3; ¶4) discloses the scheduling request (Pre-emptive scheduling request (PSR); Fig. 7; Fig. 12; Fig. 13; SR; Fig. 14) of the new transmit data (URLLC data; Fig. 12, el. 1214; Fig. 13, el. 1312; Fig. 14, el. 1412) will overlap a scheduled data transmission on the uplink shared channel (overlapping the scheduled data transmission on the PUSCH or PDSCH), and preempting the scheduled data transmission to transmit the scheduling request (transmitting aperiodic, periodic configurable PSR, ¶124; A gNB, such as any one of gNBs 180a, 180b, 180c, transmitting a downlink signal in traffic 1402 to an eMBB WTRU or eMBB device may be pre-empted with data from an uplink URLLC scheduled communication in traffic 1408. Parts of traffic 1402 and 1408 may be substantially co-existing, concurrent, synchronized, simultaneous, or the like. A NR NodeB may also be substituted for a gNB. A gNB may configure 1. URLLC data 1412 may arrive at or during the 4th mini-slot of slot or time slot 1. A URLLC WTRU or URLLC device may transmit a SR in the preconfigured PSR or SR resource 1407. PSR or SR resources 1404 and 1406 may be reserved for both the URLLC WTRU and eMBB WTRU. PSR resources for the eMBB WTRU may also be pre-emptive”; ¶134; ¶141; PSR overlapped on shared channel, PDSCH; ¶138; PSR overlapped on shared channel, PUSCH; FIG. 22 is an exemplary process 2200 performed by an eMBB device. An eMBB device may receive configuration information for pre-configuring scheduling resources for one or more PSRs (2202). An eMBB device may also be configured with scheduled resources to receive an UL grant or indication related to pre-emption of URLLC data (2204). If a PUSCH or UL shared channel overlaps with a PSR or granted resources, rate matching may be utilized around the PSR or scheduling grant by the eMBB device (2206). The eMBB device may switch to receive or monitor for an UL pre-emption indication in downlink control signaling, such as a DCI (2208). The gNB may stop listening to the communication from the eMBB WTRU during this time period. In such a configuration, sending an indication to the eMBB WTRU may be desirable for interference or noise management; ¶160).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide a scheduling request for the new transmit data will overlap a scheduled data transmission on 
 
Claims 53, 62, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission to transmit the scheduling request comprises:
determining that one or more predetermined criteria is satisfied; and preempting the scheduled data transmission responsive to determining that the one or more predetermined criteria is satisfied (Tesanovic; If a choice of SR configuration has to be made, then the SR which satisfies one or more conditions may be sent. The particular conditions can vary depending upon network preferences or load, for example. One option is to send the SR corresponding to the LCH with the highest priority; ¶99; Another option is to send the SR for the most stringent LCH/LCG (e.g. lowest latency); ¶100; Alternatively, send the SR for the LCH/LCG whose counter is about to expire, regardless of its priority, since it is more likely to have to use RACH to gain access again very soon once the counter expires. These attempts to minimize the number of RACHs used; ¶101; As a further variation, send the SR for the LCH/LCG whose data have been queuing up the longest; ¶103; As a still further Oteri; ¶95; ¶98; ¶99; ¶102; ¶141)

Claims 54, 63, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission to transmit the scheduling request comprises preempting the scheduled data transmission responsive to determining that the new transmit data has higher priority than the scheduled data transmission (Tesanovic; According to the present disclosure, the single SR to be transmitted is determined to be one of: the SR corresponding to the LCH with the highest priority; the SR corresponding to the most stringent LCH; the SR corresponding to the LCH whose associated counter is about to expire, regardless of its priority; the SR corresponding to the LCH whose data have been queuing up the longest; and the SR with the lowest periodicity; ¶15-¶20 Oteri; ¶95).

Claims 55, 64, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission to transmit the scheduling request comprises preempting the scheduled data transmission responsive to determining that a periodicity of a scheduling request interval meets a threshold requirement (Tesanovic; periodicity of SR meets a thd requirement; According to the present disclosure, the single SR to be transmitted is determined to be one of:... and the SR with the lowest  Oteri; ¶97; ¶141).

Claims 56, 65, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission to transmit the scheduling request comprises preempting the scheduled data transmission responsive to determining that:
a periodicity of the scheduling request interval is less than a threshold (Tesanovic; periodicity of SR meets a thd requirement; ¶15-¶20; ¶97; ¶98); and a remaining duration of the scheduled data transmission is less than a predetermined time limit (Tesanovic; scheduled data transmission (LCH) with duration whose counter is about to expire or queuing up is the longest or lowest periodicity; According to the present disclosure, the single SR to be transmitted is determined to be one of: …; the SR corresponding  Oteri; ¶95).

Claims 57, 66, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission to transmit the scheduling request comprises preempting the scheduled data transmission responsive to determining that a remaining duration of the scheduled data transmission is less than a predetermined time limit (Tesanovic; scheduled data transmission (LCH) with duration whose counter is about to expire or queuing up is the longest or lowest periodicity; According to the present disclosure, the single SR to be transmitted is determined to be one of: …; the SR corresponding to the LCH whose associated counter is about to expire, regardless of its priority; the SR corresponding to the LCH whose data have been queuing up the longest; and the SR with the lowest periodicity; ¶15-¶20 Oteri; ¶95).

Claims 58, 67, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission to transmit the scheduling request comprises preempting the scheduled data transmission responsive to determining, based on configuration data, that preemption is allowed (Tesanovic; determining based on configuration data of the UE to allow transmission for logical channel SR transmission and allowing preemption of the other logical Embodiments of the disclosure further relate to the case where only one SR can be sent. This includes cases of UEs with single Tx/Rx chain (due e.g. to their physical construction), if configured with multiple SR resources in different frequency locations but overlapping in time domain, or when multiple SR resources are configured for the UE, but some of the SRs may share the same radio resources, as shown in FIG. 7, which shows SR resources for two configurations, #1 and #2. Each is periodic, with a different periodicity which occasionally overlaps, as shown. If a choice of SR configuration has to be made, then the SR which satisfies one or more conditions may be sent. The particular conditions can vary depending upon network preferences or load, for example. One option is to send the SR corresponding to the LCH with the highest priority; ¶98-¶99 Oteri; ¶95).

Claims 59, 68, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission to transmit the scheduling request comprises preempting the scheduled data transmission depending on a priority of the new transmit data (Tesanovic; According to the present disclosure, the single SR to be transmitted is determined to be one of: the SR corresponding to the LCH with the highest priority; the SR corresponding to the most stringent LCH; the SR corresponding to the LCH whose associated counter is about to expire, regardless of its priority; the SR corresponding to the Oteri; ¶102).

Claims 60, 69, Tesanovic in view of Oteri discloses wherein the preempting the scheduled data transmission depending on a priority of the new transmit data comprises preempting the scheduled data transmission responsive to determining the new transmit data has higher priority than the scheduled data transmission (Tesanovic; According to the present disclosure, the single SR to be transmitted is determined to be one of: the SR corresponding to the LCH with the highest priority; the SR corresponding to the most stringent LCH; the SR corresponding to the LCH whose associated counter is about to expire, regardless of its priority; the SR corresponding to the LCH whose data have been queuing up the longest; and the SR with the lowest periodicity; ¶15-¶20; In LTE systems, the arrival of data having higher priority than the data already existing in the transmit buffers triggers SR; ¶86; Oteri; ¶95; ¶102 Oteri; ¶95).

Claim 61, the limitations of claim 61 analyzed with respect to claim 52, the further limitation of claim 61, disclosed by Tesanovic, a user equipment (UE; Fig. 1, els. 120, 130; Fig. 3, el. 120) comprising interface circuitry (Fig. 3, el. 310; ¶62; ¶63-¶66) and processing circuitry (Fig. 3, el. 330; ¶62; ¶63; ¶68).

Claims 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US. 2018/0359773 A1) in view of Oteri et al. (US 2019/0327757 A1) and Wang et al. (US 2018/0227103 A1).

Claim 70, Tesanovic a method, implemented by a base station (base station; Fig. 1, el. 110) in a wireless communication network (Fig. 1), for receiving data transmitted by on an uplink shared channel by a user equipment (receiving data transmitted by UE on uplink shared channel; Fig. 1), the method comprising the base station:
receiving, from the user equipment, a data transmission on an uplink shared channel (base station Fig. 1, el. 110, receiving data transmitted by UE on uplink shared channel; Fig. 1; In a wireless communication system, such as 5G, a mobile station (MS) or User Equipment (UE) is in direct or indirect communication with at least one Base Station (BS), known as eNB or gNB in 5G. Upon arrival of new data in the UE on a Logical Channel (LCH), and observing certain priority rules amongst LCHs, a Buffer status report (BSR) is triggered, whereby the UE signals to the network, via the eNB, status information included in the BSR message. However, sometimes, there is insufficient resource (or no scheduled grant whatsoever) available on the UL-SCH channel for the UE to send a BSR message. In such instances, the UE may respond with a Scheduling Request ); and
blindly detecting a pre-emptive scheduling request from the user equipment on resources allocated for the uplink data transmission (detecting the scheduling request (SR) of higher priority URLLC channel by preempting other logical channel (scheduled data transmission) with lower priority ; Assuming a basic mapping, as shown in FIG. 5, whereby a single Ultra Reliable Low Latency Communications Channel (URLLC LCH) is mapped to Numerology #1 (Num#1) and one single Enhanced Mobile Broadband (eMBB) LCH is mapped to both Num#1 and Numerology #2 (Num#2). It is likely URLLC will have higher priority and is configured accordingly with a `1` priority. As such, it would not be possible to indicate to the network arrival of new eMBB data if LTE design were adopted. Therefore, it is assumed that in NR BSR will be (or can be) triggered when new data arrives for LCH with a higher priority (than existing data) among all LCHs that are mapped to the same numerology/UL grant type/TTI. Therefore, it can be assumed that multiple SRs can exist in parallel; ¶82; In LTE systems, the arrival of data having higher priority than the data already existing in the transmit buffers triggers SR; ¶86).
Tesanovic does not explicitly disclose sending, to the user equipment, a scheduling grant scheduling an uplink data transmission from the user equipment on an uplink shared channel. 
Oteri, in the same field of endeavor, to provide uplink sporadic, burst and unscheduled and unpredictable communications of 5G wireless network (¶2; ¶3;  sending, to the user equipment, a scheduling grant scheduling an uplink data transmission from the user equipment on an uplink shared channel (The WTRU may monitor a physical downlink control channel (PDCCH) for an UL grant, in response to a transmitted SR, in DL mini-slots following the transmitted SR; abstract; After the SR has been sent, a URLLC WTRU, such as WTRU 102, or URLLC device may monitor for UL grants in DL virtual mini-slots within a given UL or DL normal slot. After allocation, the URLLC WTRU may transmit pre-emptive UL data in the link switched UL virtual mini-slot; ¶125; ¶127; ¶137; ¶140; ¶141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to send, to the user equipment, a scheduling grant scheduling an uplink data transmission from the user equipment on an uplink shared channel, as taught by Oteri to modify Tesanovic’ s method and system in order to enable the uplink sporadic, burst and unscheduled and unpredictable communications of 5G wireless network (¶2; ¶3; ¶4).
Tesanovic in view of Oteri does not explicitly disclose blindly detecting a pre-emptive scheduling request.
Wang in the same field of endeavor, NR supporting various wireless communication services (¶29) discloses blindly detecting a pre-emptive scheduling request (blindly detecting the scheduling request; In some embodiments, SR and ACK may be considered for transmission in the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide blindly detection of a pre-emptive scheduling request, as taught by Wang to modify Tesanovic’ s method and system in view of Oteri in order to detect scheduling request (SR) at the receiver side (¶88).

Claim 71, the limitations of claim 71 analyzed with respect to claim 70, the further limitation of claim 71, disclosed by Tesanovic, a base station (Fig. 1, el. 110; Fig. 2, el. 110) comprising interface circuitry (Fig. 2, el. 210; ¶53; ¶54; Fig. 4, el. 210; ¶71) and processing circuitry (Fig. 2, el. 240; ¶53; ¶60).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
1/11/2022